DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosures of the prior-filed applications, Application No. 62/444,610 and PCT/US18/13121, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, the disclosures of both of the prior-filed applications fail to provide sufficient written description for “based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates” of claims 1 and 23 and “modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation” of claim 16 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosures of both of the prior-filed applications fail to provide sufficient written description for at least the same reasons as the instant disclosure as identified under 35 USC 112(a), below.  Additionally, while PCT/US2018/013121 provides the same insufficient description as the instant disclosure, the specification of US 62/444,610 is 30 pages and multiple drawings shorter, thereby providing substantially less than the insufficient disclosure of PCT/US2018/013121.
Thus, claims 1-25 do not gain benefit of priority to US Application 62/444,610 and PCT/US2018/013121.  Therefore, claims 1-25 have an effective filing date of 08 July 2019.

Drawings
The drawings are objected to because Fig. 1 and 16 are illegible.  The majority of the text in each of these figures are blurry to the point that they cannot be read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:	
Para. 144 repeats para 143.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 16-22 are objected to because of the following informalities:  
Regarding claim 16, the modifying limitation includes numbered elements that are separated by a semi-colon.  They should be separated by commas instead to increase clarity.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an eye tracking device that collects eye tracking measurement data indicating the user’s gaze” in claim 23.
“one or more physiological measurement devices collecting physiological measurement data indicating one or more physiological responses” in claim 24.
“one or more behavioral measurement devices collecting behavioral measurement data indicating one or more behavioral responses” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “an eye tracking device that collects eye tracking measurement data indicating the user’s gaze” in claim 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely recites that this is performed in results-based language by “eye tracking glasses” (see, for example, at least para. 47 and 49) or a non-descript “Eye Tracker device” (see, for example, at least para. 48, 57, 87, 109, 112, 125, 128, 147, 150, 162, 165, 166, 200, and 202), but is silent any mechanism or device within the non-descript eye tracking glasses and Eye Tracker device that actually performs the function of collecting eye tracking measurement data indicating the user’s gaze.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “one or more physiological measurement devices collecting physiological measurement data indicating one or more physiological responses” in claim 24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification merely recites that three physiological measuring devices (ECG measuring device, GSR measuring device, and EEG measuring device) are applied to the body of the user (see, for example, at least para. 143 and 144), but are silent regarding relating any physiological data to indicating one or more physiological responses during presentation of the first visual training area.  For instance, the only physiological data identified in the disclosure is heart rate of the user measured by an ECG.  However, in addition to being silent regarding any other form of physiological data, the disclosure is silent regarding relating the heart rate data to the claimed functions.  Thus, while the written description discloses some structure, it fails to clearly link the structure to the function. Additionally, the limitation improperly claims more than one statutory category, as the “collecting” step is interpreted as a method step.  It is recommended to amend “collecting” to “configured to collect”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “one or more behavioral measurement devices collecting behavioral measurement data indicating one or more behavioral responses” in claim 25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is silent regarding a single behavioral measurement device, let alone one or more behavioral measurement devices.  The specification does identify that a Service Provider (a human) assesses the user’s behavior (see, for example, at least para. 80-82, 84, 88, and 142), but a human is not a device and cannot be claimed.  Additionally, the limitation improperly claims more than one statutory category, as the “collecting” step is interpreted as a method step.  It is recommended to amend “collecting” to “configured to collect”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 1, 16, and 23, it is unclear how the steps of the method performed by the system are “for adaptive behavioral training” as recited in the preamble of each claim.  In particular, the body of each claim is silent regarding behavioral training.  The presenting of non-descript visual training areas and measuring eye gaze is untethered to the training of any behavior.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-15, 17-22, 24, and 25 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 15, it is unclear what constitutes “a diagnosis or disability of the user” in the limitation “identifying a diagnosis or disability of the user”.  In particular, as the visual presentation, visual training areas, and data measurement are not linked to any category or type of diagnoses or disabilities, or any form of “behavioral training” for that matter, the terms “a diagnosis” and “a disability” are left unbounded.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 16, and 23, the disclosure fails to provide sufficient written description for “collecting measurement data while the first visual training area is presented to the user, wherein the measurement data comprises eye tracking measurement data indicating the user's gaze with respect to the first visual training area; based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates” in claim 1, “collecting measurement data while the first visual training area is presented to the user, wherein the measurement data comprises eye tracking measurement data indicating the user's gaze with respect to the first visual training area; modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation” in claim 16, and “one or more measurement devices that collect measurement data while the first visual training area is presented to the user, wherein the one or more measurement devices comprise an eye tracking device that collects eye tracking measurement data indicating the user's gaze with respect to the first visual training area; and one or more processors configured to (a) select, based on the measurement data, a second visual training area defined by a second set of coordinates that are different than the first set of coordinates of the first visual training area” in claim 23 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, while the specification identifies that a non-descript “eye tracking device”, “eye tracker device”, or “eye tracking glasses” is used, it silent regarding any mechanism within these devices for tracking an eye of a user indicating the user’s gaze.  It is also silent regarding any analysis of eye tracking data, or any other physiological or behavioral data, from which selecting a second visual training area or modifying the first visual training to yield a second visual training area is based on.  For example, para. 64, 71, 79, 86, 100-102, 172 of the specification merely recite that the system may also provide for application of algorithms, including machine learning algorithms, to perform the functions without any substantive description.  In particular, the most description is merely results-based language that merely recite that the algorithms will “use the data to programmatically refine and/or create [Computer Generated Experience] Parameters in order to maximize or optimize some outcome variable.”  See, for example, at least para. 100-102 and 172.  Dependent claims 2-15, 17-22, 24, and 25 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 2, 17, and 24, the disclosure fails to provide sufficient written description for “based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates” in parent claims 1 and 23, “modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation” in parent claim 16 being further limited by “wherein the measurement data further comprises physiological measurement data indicating one or more user physiological responses during presentation of the first visual training area” in claims 2 and 17 and “wherein (i) the measurement devices further comprise one or more physiological measurement devices collecting physiological measurement data indicating one or more user physiological responses during presentation of the first visual training area and (ii) the measurement data further comprises the physiological measurement data” in claim 24 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, while the specification identifies that a physiological measuring device may include an electroencephalogram (EEG), an electrocardiogram (ECG), or galvanic skin resistance measuring device (GSR), the specification only identifies that an ECG measures heart rate but is silent regarding any other form of physiological data that is measured.  It is also silent regarding any analysis of eye tracking data, heart rate, or any other physiological data from which selecting a second visual training area or modifying the first visual training to yield a second visual training area is based on as identified above with respect to parent claims 1, 16, and 23.  

Regarding claims 3, 18, and 25, the disclosure fails to provide sufficient written description for “based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates” in parent claims 1 and 23, “modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation” in parent claim 16 being further limited by “wherein the measurement data further comprises behavioral measurement data indicating one or more user behavioral responses during presentation of the first visual training area” in claims 3 and 18 “wherein (i) the measurement devices further comprise one or more behavioral measurement devices collecting behavioral measurement data indicating one or more user behavioral responses during presentation of the first visual training area and (ii) the measurement data further comprises the behavioral measurement data” in claim 25 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the disclosure is silent regarding a single behavioral measurement device, let alone one or more behavioral measurement devices.  The specification does identify that a Service Provider (a human) assesses the user’s behavior (see, for example, at least para. 80-82, 84, 88, and 142), but is silent regarding what this behavior is or how it is assessed.  It is also silent regarding any analysis of behavioral data from which selecting a second visual training area or modifying the first visual training to yield a second visual training area is based on as identified above with respect to parent claims 1, 16, and 23.  

Regarding claims 4 and 19, the disclosure fails to provide sufficient written description for “based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates” in parent claims 1 and 23, “modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation” in parent claim 16 being further limited by “wherein the measurement data further comprises (i) physiological measurement data indicating one or more user physiological responses during presentation of the first visual training area and (ii) behavioral measurement data indicating one or more user behavioral responses during presentation of the first visual training area” in claims 4 and 19 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, while the specification identifies that a physiological measuring device may include an electroencephalogram (EEG), an electrocardiogram (ECG), or galvanic skin resistance measuring device (GSR), the specification only identifies that an ECG measures heart rate but is silent regarding any other form of physiological data that is measured.  The disclosure is also silent regarding a single behavioral measurement device, let alone one or more behavioral measurement devices.  The specification does identify that a Service Provider (a human) assesses the user’s behavior (see, for example, at least para. 80-82, 84, 88, and 142), but is silent regarding what this behavior is or how it is assessed.  It is also silent regarding any analysis of eye tracking data, heart rate, or any other physiological data or behavioral data from which selecting a second visual training area or modifying the first visual training to yield a second visual training area is based on as identified above with respect to parent claims 1, 16, and 23.  

Regarding claims 5-7 and 20-22, the disclosure fails to provide sufficient written description for “based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates” in parent claims 1 and 23, “modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation” in parent claim 16 being further limited by “wherein the measurement data further comprises data indicating a time interval commencing upon the presentation of the first visual training area to the user and ending upon the user's initial visual contact within the first visual training area” in claims 5 and 20 or “wherein the eye tracking measurement data indicates that the user is viewing the first visual training area if coordinates associated with the user's gaze are within the first set of coordinates defining the first visual training area” in claims 6 and 21 and “wherein the measurement data further comprises data indicating a duration of time during which the eye tracking measurement data indicates that the user's gaze is within the first visual training area” in claims 7 and 22 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the disclosure is silent regarding any analysis of any of these eye tracking measurement data from which selecting a second visual training area or modifying the first visual training to yield a second visual training area is based on as identified above with respect to parent claims 1, 16, and 23.

Regarding claims 13-15, the disclosure fails to provide sufficient written description for “based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates” in parent claims 1 and 23, “modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation” in parent claim 16 being further limited by “wherein, in addition to the measurement data, the second visual training area is selected based on prior measurement data collected from the user during past adaptive behavioral training” in claim 13, “wherein, in addition to the measurement data, the second visual training area is selected based on prior measurement data collected from other individuals during presentation of other visual presentations” in claim 14, or “wherein the adaptive behavioral training is performed with respect to a training goal and the method further comprises: identifying a diagnosis or disability of the user; and retrieving additional data related to the training goal from other individuals having the diagnosis or disability, wherein, in addition to the measurement data, the second visual training area is selected based on the additional data” in claim 15 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the disclosure is silent regarding any analysis of prior measurement data of claims 13 and 14 or additional data of claim 15 from which selecting a second visual training area or modifying the first visual training to yield a second visual training area is based on as identified above with respect to parent claims 1, 16, and 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to methods and a product which fall under at least one of the four statutory categories (STEP 1: YES).  
STEP 2A, PRONG 1
However, independent claim 1 recites presenting a first visual training area to a user in a visual presentation, wherein the visual presentation is displayed in a coordinate space and the first visual training area is defined by a first set of coordinates in the coordinate space; collecting measurement data while the first visual training area is presented to the user, wherein the measurement data comprises eye tracking measurement data indicating the user's gaze with respect to the first visual training area; based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates; and presenting the second visual training area to the user in the visual presentation.  Independent claim 16 recites presenting a first visual training area to a user within a visual presentation; collecting measurement data while the first visual training area is presented to the user, wherein the measurement data comprises eye tracking measurement data indicating the user's gaze with respect to the first visual training area; modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation; and presenting the second visual training area to the user in the visual presentation.  Independent claim 23 recites present a first visual training area to a user within a visual presentation, wherein the first visual training area is defined by a first set of coordinates; collect measurement data while the first visual training area is presented to the user, wherein the measurement data comprises eye tracking measurement data indicating the user's gaze with respect to the first visual training area; and (a) select, based on the measurement data, a second visual training area defined by a second set of coordinates that are different than the first set of coordinates of the first visual training area, and (b) update the video display by presenting the second visual training area to the user in the visual presentation.  The dependent claims further recite wherein the measurement data further comprises physiological measurement data indicating one or more user physiological responses during presentation of the first visual training area; or wherein the measurement data further comprises behavioral measurement data indicating one or more user behavioral responses during presentation of the first visual training area; or wherein the measurement data further comprises (i) physiological measurement data indicating one or more user physiological responses during presentation of the first visual training area and (ii) behavioral measurement data indicating one or more user behavioral responses during presentation of the first visual training area; or wherein the measurement data further comprises data indicating a time interval commencing upon the presentation of the first visual training area to the user and ending upon the user's initial visual contact within the first visual training area; or wherein the eye tracking measurement data indicates that the user is viewing the first visual training area if coordinates associated with the user's gaze are within the first set of coordinates defining the first visual training area; wherein the measurement data further comprises data indicating a duration of time during which the eye tracking measurement data indicates that the user's gaze is within the first visual training area; or providing a prompt to the user to view the first visual training area; wherein the prompt is an auditory prompt; or wherein the prompt is a visual indicator of the first visual training area; wherein the visual indicator is a geometric shape circumscribing the first visual training area; or wherein the visual indicator is a blurring of the first visual training area; or wherein, in addition to the measurement data, the second visual training area is selected based on prior measurement data collected from the user during past adaptive behavioral training; or wherein, in addition to the measurement data, the second visual training area is selected based on prior measurement data collected from other individuals during presentation of other visual presentations; or wherein the adaptive behavioral training is performed with respect to a training goal and the method further comprises: identifying a diagnosis or disability of the user; and retrieving additional data related to the training goal from other individuals having the diagnosis or disability, wherein, in addition to the measurement data, the second visual training area is selected based on the additional data.  
The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely presenting, collecting and assessing information in an iterative manner.  
This collection and assessing also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.  This is particularly true of the claimed collecting and selecting/modifying steps.  In addition to the mere recitation of generic computer components, these collecting, selecting, prompting, identifying, and retrieving steps are claimed such that they are performed by a human, and not actively performed by a computer component.
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of reciting that the methods are “computer-implemented” (claims 1 and 16), a system (claim 23) comprising, a video display (claim 23), one or more measurement devices (claim 23), an eye tracking device (claim 23), and one or more processors (claim 23), wherein the measurement devices further comprise one or more physiological measurement devices (claim 24) or one or more behavioral measurement devices (claim 25) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  For example, while the method claims are recited in the preamble to be “computer-implemented”, these method claims are silent any additional element to be actively performing the claimed functions indicating that each method is performed by a human administrator manipulating a computer.  This is evidenced by the disclosure’s identification of a Service Provider (a human) performing the functions.  See, for example, at least para. 80-82, 84, 88, and 142.   Additionally, further evidence is found in at least Fig. 1-15B which illustrates the components as stock images and non-descript black boxes ancillary to the claimed invention, as well as the specification which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  See, for example, at least para. 47-54, 62-84, 86-91, 93-174, 179, 184, and 258-267.  For instance, para. 48 identifies that “[eye tracking] devices are known in the art and generally any [eye tracking] device may be used” and para. 49 identifies that the system is any combination of software and hardware that includes a form of visual presentation to the user.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed functions are merely performing the steps of processing data but are not tied to improving any functionality of the computer system. The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  This is evidenced by the absence of specificity of the components and their organization in the disclosure.  Again, see, for example, at least Fig. 1-15B and para. 47-54, 62-84, 86-91, 93-174, 179, 184, and 258-267 of the specification as identified above.  This also evidences that none of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Additionally, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system. The system is merely recited to be used, not improved. For instance, the one or more measurement devices, as claimed and organized, merely add insignificant extrasolution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  Furthermore, in the event that the presenting steps are construed as additional elements, they would merely add insignificant extrasolution activity to the judicial exception (e.g., mere pre-solution stimulating in conjunction with a law of nature or abstract idea).  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  While the preamble of each independent claim recite that the respective method or system is “for adaptive behavioral training”, the bodies of the claims are silent regarding behavioral training nor do they identify or effect a particular treatment or prophylaxis for any particular disease or medical condition.  This includes dependent claim 15 which recites a non-descript “training goal” and includes “identifying a diagnosis or disability of the user, and retrieving additional data related to the training goal from other individuals having the diagnosis or disability” for the selecting of the second visual training area to be based on this additional data with the measurement data.  Thus, this additional data is merely demographic data and claim 15 merely identifies that the second visual training is selected based on demographic data and the measurement data which is not a particular treatment or prophylaxis for any particular disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Additionally, the process is, at best, merely an automation of a manual process performed between humans.  The mere automation of manual processes has repeatedly been determined by the courts to be patent ineligible, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  See MPEP 2106.05(a), section I.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). They are well-understood, routine, and conventional functions of a computer, as evidenced by the Applicant’s written description which describe the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above. For example, while the method claims are recited to be “computer-implemented” in the preambles of the independent claims, this does not identify that a computer is actively performing the claimed functions indicating that each method is performed by a human manually operating a computer at best.  Further evidence is found in at least Fig. 1-15B which illustrates the components as stock images and non-descript black boxes untethered to the claimed invention, and in the specification, which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  See, for example, at least para. 47-54, 62-84, 86-91, 93-174, 179, 184, and 258-267.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1-15B and para. 47-54, 62-84, 86-91, 93-174, 179, 184, and 258-267 of the specification as identified above.  Furthermore, in the event that the presenting steps are construed as additional elements, they would merely add insignificant extrasolution activity to the judicial exception (e.g., mere pre-solution stimulating in conjunction with a law of nature or abstract idea).  Similarly, the one or more measuring devices merely add insignificant extrasolution activity the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) which the Courts have also held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aristizabal et al. (US 2014/0370470, hereinafter referred to as Aristizabal) in view of Yuan (US 2011/0006978).

Regarding claims 1 and 23, Aristizabal teaches a computer-implemented method for adaptive behavioral training (claim 1) and a system for adaptive behavioral training (claim 23) (Aristizabal, Title, “Systems, Apparatus and Methods for Delivery and Augmentation of Behavior Modification Therapy and Teaching”), comprising:
presenting a first visual training area to a user in a visual presentation (Aristizabal, para. 9, “Second, generating an application lesson display for presentation to the user to elicit the selected user response. Third, displaying the application lesson to the user.”), 
collecting measurement data while the first visual training area is presented to the user, wherein the measurement data comprises eye tracking measurement data indicating the user's gaze with respect to the first visual training area (Aristizabal, para. 9, Fourth, comparing the user response via the output from the user tracking apparatus with the desired user response.” Para. 15, “The sensor suite and software algorithms will also track the uses attentive status and engagement levels by measuring and tracking, but not limited to:… eye gaze direction...”); 
based on the measurement data, selecting a second visual training area (Aristizabal, para. 9, “Fifth, perform feedback analysis to determine the effect of the lesson. Sixth, generating a second display for presentation to the User to elicit the selected user behavior.”); and
presenting the second visual training area to the user in the visual presentation (Aristizabal, para. 9, “Sixth, generating a second display for presentation to the User to elicit the selected user behavior.”).
Aristizabal does not explicitly teach wherein the visual presentation is displayed in a coordinate space and the first visual training area is defined by a first set of coordinates in the coordinate space; and a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates.
However, in a related art, Yuan teaches wherein the visual presentation is displayed in a coordinate space and the first visual training area is defined by a first set of coordinates in the coordinate space (Yuan, para. 3, “causing a display device to display a first image of an object in a predefined viewing area”; para. 19, “the displayed image may be of a three-dimensional model and, as such, the surface of the object may be geometrically defined in a three-dimensional space, e.g., with (x, y, z) coordinates.”  Para. 27, “the object 210 is rendered on the viewing area 220 as a circular shape, spatially positioned with its center at the coordinates (X0, Y0) of the viewing area 220. In this particular example, the object 210 may simply be defined in two-dimensions as a circle or, alternatively, may be defined in a three-dimensional space as a sphere.”); 
collecting measurement data while the first visual training area is presented to the user, wherein the measurement data comprises eye tracking measurement data indicating the user's gaze with respect to the first visual training area (Yuan, para. 3, “obtaining data representative of a location of a tracked eye gaze with respect to the viewing area”); 
based on the measurement data, selecting a second visual training area defined by a second set of coordinates in the coordinate space that are different than the first set of coordinates (Yuan, para. 3, “processing the obtained data to determine a modification of the first image… the modification is made to the first image with respect to at least one of the following: viewing direction of the object, an angle of view of the object, and a spatial position of the object with respect to the viewing area.”); and 
presenting the second visual training area to the user in the visual presentation (Yuan, para. 3, “causing the display device to display a second image of the object including the modification.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the content presentation based on gaze tracking of Yuan with the visual behavioral modification of Aristizabal since doing so would benefit from a personalized training system that applies a combination of parameter values to achieve benefits over time as the individual’s proficiency increases.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 16, Aristizabal teaches a computer-implemented method for adaptive behavioral training (Aristizabal, Title, “Systems, Apparatus and Methods for Delivery and Augmentation of Behavior Modification Therapy and Teaching”) comprising:
presenting a first visual training area to a user within a visual presentation (Aristizabal, para. 9, “Second, generating an application lesson display for presentation to the user to elicit the selected user response. Third, displaying the application lesson to the user.”); 
collecting measurement data while the first visual training area is presented to the user, wherein the measurement data comprises eye tracking measurement data indicating the user's gaze with respect to the first visual training area (Aristizabal, para. 9, Fourth, comparing the user response via the output from the user tracking apparatus with the desired user response.” Para. 15, “The sensor suite and software algorithms will also track the uses attentive status and engagement levels by measuring and tracking, but not limited to:… eye gaze direction...”); 
presenting the second visual training area to the user in the visual presentation (Aristizabal, para. 9, “Sixth, generating a second display for presentation to the User to elicit the selected user behavior.”).
Aristizabal does not explicitly teach modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation.
However, in a related art, Yuan teaches modifying the first visual training area to yield a second visual training area, wherein modification of the first visual training area comprises one or more of (i) moving the first visual training area to a different location within the visual presentation; (ii) expanding or contracting the size of the first visual training area within the visual presentation; and (iii) morphing the shape of the first visual training area within the visual presentation (Yuan, para. 3, “processing the obtained data to determine a modification of the first image… the modification is made to the first image with respect to at least one of the following: viewing direction of the object, an angle of view of the object, and a spatial position of the object with respect to the viewing area.”  Para. 17, “This can be done by modifying the spatial positioning of the object within the viewing area, the angle of view of the object, or the viewing direction of the object.”); and 
presenting the second visual training area to the user in the visual presentation (Yuan, para. 3, “causing the display device to display a second image of the object including the modification.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the content presentation based on gaze tracking of Yuan with the visual behavioral modification of Aristizabal since doing so would benefit from a personalized training system that applies a combination of parameter values to achieve benefits over time as the individual’s proficiency increases.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.


Regarding claims 2 and 17, Aristizabal teaches the method of claim 1 and the method of claim 16, wherein the measurement data further comprises physiological measurement data indicating one or more user physiological responses during presentation of the first visual training area (Aristizabal, para. 15, “The sensor suite and software algorithms will also track the uses attentive status and engagement levels by measuring and tracking, but not limited to: body orientation, eye gaze direction,… and heart rate variability.”).

Regarding claim 24, Aristizabal teaches the system of claim 23, wherein (i) the measurement devices further comprise one or more physiological measurement devices collecting physiological measurement data indicating one or more user physiological responses during presentation of the first visual training area and (ii) the measurement data further comprises the physiological measurement data (Aristizabal, para. 15, “The sensor suite and software algorithms will also track the uses attentive status and engagement levels by measuring and tracking, but not limited to: body orientation, eye gaze direction,… and heart rate variability.”).

Regarding claims 3 and 18, Aristizabal teaches the method of claim 1 and the method of claim 16, wherein the measurement data further comprises behavioral measurement data indicating one or more user behavioral responses during presentation of the first visual training area (Aristizabal, para. 15, “The sensor suite and software algorithms will also track the uses attentive status and engagement levels by measuring and tracking, but not limited to: body orientation, eye gaze direction, response time, and heart rate variability.” Para. 20, “Because of the system's ability to record different response characteristics the system will also allow for more precise measurement of a user's behavior and skills automating the progress tracking of such behaviors by a therapist or caregiver. The system will also allow for video recording of behaviors for a therapist to perform a functional behavioral analysis. Video of the user is cached on system memory so if the antecedent to a specific behavior needs to be reviewed to understand what caused such behavior, a therapist or caregiver can request that the system tracks that behavior or skill and have video prior to the behavior to review for further analysis”).

Regarding claim 25, Aristizabal teaches the system of claim 23, wherein (i) the measurement devices further comprise one or more behavioral measurement devices collecting behavioral measurement data indicating one or more user behavioral responses during presentation of the first visual training area and (ii) the measurement data further comprises the behavioral measurement data (Aristizabal, para. 15, “The sensor suite and software algorithms will also track the uses attentive status and engagement levels by measuring and tracking, but not limited to: body orientation, eye gaze direction, response time, and heart rate variability.” Para. 20, “Because of the system's ability to record different response characteristics the system will also allow for more precise measurement of a user's behavior and skills automating the progress tracking of such behaviors by a therapist or caregiver. The system will also allow for video recording of behaviors for a therapist to perform a functional behavioral analysis. Video of the user is cached on system memory so if the antecedent to a specific behavior needs to be reviewed to understand what caused such behavior, a therapist or caregiver can request that the system tracks that behavior or skill and have video prior to the behavior to review for further analysis”).


Regarding claims 4 and 19, Aristizabal teaches the method of claim 1 and the method of claim 16, wherein the measurement data further comprises (i) physiological measurement data indicating one or more user physiological responses during presentation of the first visual training area and (ii) behavioral measurement data indicating one or more user behavioral responses during presentation of the first visual training area (Aristizabal, para. 15, “The sensor suite and software algorithms will also track the uses attentive status and engagement levels by measuring and tracking, but not limited to: body orientation, eye gaze direction, response time, and heart rate variability.” Para. 20, “Because of the system's ability to record different response characteristics the system will also allow for more precise measurement of a user's behavior and skills automating the progress tracking of such behaviors by a therapist or caregiver. The system will also allow for video recording of behaviors for a therapist to perform a functional behavioral analysis. Video of the user is cached on system memory so if the antecedent to a specific behavior needs to be reviewed to understand what caused such behavior, a therapist or caregiver can request that the system tracks that behavior or skill and have video prior to the behavior to review for further analysis”).

Regarding claims 5 and 20, Aristizabal teaches the method of claim 1 and the method of claim 16, wherein the measurement data further comprises data indicating a time interval commencing upon the presentation of the first visual training area to the user and ending upon the user's initial visual contact within the first visual training area (Aristizabal, para. 14, “measuring and tracking, but not limited to: reaction rate, response time,… engagement levels,… and time to skill acquisition” all include data indicating a time interval commencing upon the presentation of the first visual training area to the user and ending upon the user's initial visual contact within the first visual training area).

Regarding claims 6 and 21, Aristizabal teaches the method of claim 1 and the method of claim 16. 
While Aristizabal teaches tracking the user’s gaze, Aristizabal does not identify that it is coordinate-based.
However, Yuan teaches wherein the eye tracking measurement data indicates that the user is viewing the first visual training area if coordinates associated with the user's gaze are within the first set of coordinates defining the first visual training area (Yuan, para. 25, “detecting a gaze direction of the eyes 200 based on the identified reflection pattern, and mathematically transform the detected gaze direction to a data point (e.g., x and y coordinates) representing a gaze location on the viewing area 220.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the content presentation based on gaze tracking of Yuan with the visual behavioral modification of Aristizabal since doing so would benefit from a personalized training system that applies a combination of parameter values to achieve benefits over time as the individual’s proficiency increases.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claims 7 and 22, Aristizabal teaches the method of claim 6 and the method of claim 16, wherein the measurement data further comprises data indicating a duration of time during which the eye tracking measurement data indicates that the user's gaze is within the first visual training area (Aristizabal, para. 15, “The sensor suite arid software algorithms will also track the uses attentive status and engagement levels by measuring and tracking, but not limited to: body orientation, eye gaze direction, vocal responses, response time, and heart rate variability. If the system detects a loss in attention or engagement it may provide any combination of vocal prompts, visual prompts and intermittent introduction of the positive reinforcement to regain the user's attention thereby redirecting and providing continuation of the therapeutic lesson.”).

Regarding claim 8, Aristizabal teaches the method of claim 1, further comprising: providing a prompt to the user to view the first visual training area (Aristizabal, para. 14-15 discuss prompting the user to view the first visual training area and other visual training areas as necessary during the training.).

Regarding claim 9, Aristizabal teaches the method of claim 8, wherein the prompt is an auditory prompt (Aristizabal, para. 15, “If the system detects a loss in attention or engagement it may provide any combination of vocal prompts… and intermittent introduction of the positive reinforcement to regain the user's attention thereby redirecting and providing continuation of the therapeutic lesson).

Regarding claim 10, Aristizabal teaches the method of claim 8, wherein the prompt is a visual indicator of the first visual training area (Aristizabal, para. 15, “If the system detects a loss in attention or engagement it may provide any combination of… visual prompts and intermittent introduction of the positive reinforcement to regain the user's attention thereby redirecting and providing continuation of the therapeutic lesson.”).

Regarding claim 13, Aristizabal teaches the method of claim 1, wherein, in addition to the measurement data, the second visual training area is selected based on prior measurement data collected from the user during past adaptive behavioral training (Aristizabal, para. 30-31 describe storing a user profile and progress data of the user and using this data to provide updated presentations, tasks, outputs to the user, prompts, cues, etc. to the user.  Thus, Aristizabal teaches this limitation.).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aristizabal et al. (US 2014/0370470, hereinafter referred to as Aristizabal) in view of Yuan (US 2011/0006978) as applied to claim 10 above, further in view of Mitchell (US 2004/0227699).

Regarding claim 11, Aristizabal teaches the method of claim 10. 
Aristizabal does not explicitly teach wherein the visual indicator is a geometric shape circumscribing the first visual training area. 
However, in a related art, Mitchell teaches wherein the visual indicator is a geometric shape circumscribing the first visual training area (Mitchell, para. 20, “the foveated region 16 is circular in shape”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual indicator as a geometric shape circumscribing the first visual training area of Mitchell as the visual prompt in Aristizabal because circling an object to prompt attention to the object or area is common practice and requires only routine skill in the art.  Thus, it is merely applying a known technique to a known method to yield predictable results.

Regarding claim 12, Aristizabal teaches the method of claim 10.
Aristizabal does not explicitly teach wherein the visual indicator is a blurring of the first visual training area.
However, in a related art, Mitchell teaches wherein the visual indicator is a blurring of the first visual training area (Mitchell, para. 20, “The image 14 displayed on the screen 12 has an area 16 that is in-focus and other areas 18 that are blurred.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual indicator as a blurring of the first visual training area of Mitchell as the visual prompt in Aristizabal because blurring around an object to prompt attention to the object or area is common practice and requires only routine skill in the art.  Thus, it is merely applying a known technique to a known method to yield predictable results.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aristizabal et al. (US 2014/0370470, hereinafter referred to as Aristizabal) in view of Yuan (US 2011/0006978) as applied to claim 1 above, further in view of Tseng et al. (US 2010/0208205, hereinafter referred to as Tseng).

Regarding claim 14, Aristizabal teaches the method of claim 1.
While Aristizabal teaches information may be obtained from databases to be used in adapting the treatment plan (see, for example, at least para. 30), Aristizabal does not explicitly teach wherein, in addition to the measurement data, the second visual training area is selected based on prior measurement data collected from other individuals during presentation of other visual presentations.
However, in a related art, Tseng teaches  developing a database of prior measurement data collected from other individuals during presentation of other visual presentations (Tseng, para. 30, “To develop the method, groups of subjects included young adult controls, elderly controls, PD adults, control children, ADHD children, and FASD children. Correlations between saliency and gaze of each subject group were computed and served as features of support vector machine (SVM) classifiers. The leave-one-out method was used to train and test the classifiers. With eye movement traces of less than 15 minutes of videos, results showed that PD subjects could be classified with 97% accuracy relative to age-matched controls. A similar classifier classified ADHD, FASD, and control subjects with 81% accuracy. The results demonstrated the effectiveness of the method using behavioural data gathered in a free-viewing environment to successfully determine the parameters guiding attention in different populations.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the databases created in Tseng of the measurement data of collected from other individuals during presentation of other visual presentations to be used in the selecting of the second visual training area in Aristizabal because it is common practice to compare an individual’s performance against a related population’s to provide effective behavioral treatment.  Thus, it is merely applying a known technique to a known method to yield predictable results.

Regarding claim 15, Aristizabal teaches the method of claim 1, wherein the adaptive behavioral training is performed with respect to a training goal (Aristizabal, para. 30, “An appropriate skill is selected 50 and the application is started.  Optionally, the target skill or task may be subdivided into smaller tasks.”) and the method further comprises: 
identifying a diagnosis or disability of the user (Aristizabal, para. 10, “Behavior modification therapy is used to teach individuals with developmental disabilities, behaviors, skills and educational lessons they demonstrate deficiencies in. An incorporated software platform provides access to specially designed, therapeutic applications geared toward teaching and developing necessary behaviors and skills.”  para. 30, “A developmental assessment profile 52 identifies the status of a particular user of the system, identifying capabilities, strengths and weakness, problematic behaviors, important skills lacking, and preferences.”).
While Aristizabal teaches information may be obtained from databases to be used in adapting the treatment plan (see, for example, at least para. 30), Aristizabal does not explicitly teach retrieving additional data related to the training goal from other individuals having the diagnosis or disability, wherein, in addition to the measurement data, the second visual training area is selected based on the additional data.
However, in a related art, Tseng teaches  developing a database of additional data related to the training goal from other individuals having the diagnosis or disability (Tseng, para. 30, “To develop the method, groups of subjects included young adult controls, elderly controls, PD adults, control children, ADHD children, and FASD children. Correlations between saliency and gaze of each subject group were computed and served as features of support vector machine (SVM) classifiers. The leave-one-out method was used to train and test the classifiers. With eye movement traces of less than 15 minutes of videos, results showed that PD subjects could be classified with 97% accuracy relative to age-matched controls. A similar classifier classified ADHD, FASD, and control subjects with 81% accuracy. The results demonstrated the effectiveness of the method using behavioural data gathered in a free-viewing environment to successfully determine the parameters guiding attention in different populations.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the databases created in Tseng of the additional data related to the training goal from other individuals having the diagnosis or disability to be used in the selecting of the second visual training area in Aristizabal because it is common practice to compare an individual’s performance against a related population’s to provide effective behavioral treatment.  Thus, it is merely applying a known technique to a known method to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kullok et al. (US 2004/0049124) discloses an apparatus, method, and computer program product to address early visual-sensory motor perception of a subject.
Robertson et al. (US 2009/0327883) discloses dynamically adapting visual presentations based on user context inputs, user profile inputs, device characteristic inputs, or background data inputs.
Gobert et al. (US 2013/0226845) discloses an instructional system with eye tracking-based adaptive scaffolding.
Feerst (US 9,072,478) discloses a system and method for improving social and presentation skills of persons with a social communication disorder such as Autism including the use of eye tracking.
Samec et al. (US 2016/0270656) discloses methods and systems for diagnosing and treating health ailments including utilizing eye tracking and gaze.
Lawrenson et al. (US 2017/0316707) discloses helping a user use a user interface using physiological sensing and eye tracking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JAMES B HULL/Primary Examiner, Art Unit 3715